DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10-13, 15-21, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunoda et al (US 5339068).
Regarding claim 1, Tsunoda discloses a capacitor component (Fig. 8), comprising: a body (Fig. 8, 10) comprising: a layered portion (Fig. 9, 10) including alternately stacked first internal electrodes and second internal electrodes (Fig. 7e, 43) laminated with dielectric layers (Fig. 7e, 40) interposed therebetween in a first direction (Fig. 7e, up and down); and first and second connecting portions (Fig. 9, 111 on each side) disposed on two opposing surfaces (Fig. 9, left and right ends of 10) of the layered portion, respectively, in a second direction (Fig. 9, left to right) perpendicular to the first direction and electrically connected to the first and second internal electrodes (Fig. 7e), respectively, wherein the first and second connecting portions each include a metal layer (Fig. 9, 111) disposed on the layered portion (Fig. 9), a ceramic layer (Fig. 9, 14 [Col 5, lines 4-10]) disposed on the metal layer (Fig. 9), and an exposed portion penetrating through the ceramic layer to be in contact with the metal layer (Fig. 8-9, holes in 14 go through to metal layer 111).  
Regarding claim 3, Tsunoda further discloses first and second external electrodes (Fig. 9, 116 on both sides) disposed on the first and second connecting portions, respectively (Fig. 9).  
Regarding claim 4, Tsunoda further discloses that the first and second external electrodes extend onto at least a portion of two opposing surfaces of the body, respectively (Fig. 8), in the first direction (Fig. 8, up and down), and further extend onto at least a portion of two opposing surfaces of the body, respectively (Fig. 8, left and right sides), in a third direction perpendicular to the first and second directions (Fig. 8, direction of 9 arrow).  
Regarding claim 5, Tsunoda further discloses that the first and second external electrodes include nickel (Ni) (Col 2, lines 42-47).  
Regarding claim 6, Tsunoda further discloses plating layers disposed on the first external electrode and the second external electrode, respectively (Col 2, lines 42-47).  
Regarding claim 7, Tsunoda further discloses that the plating layers include at least one of a nickel (Ni) plating layer or a tin (Sn) plating layer (Col 2, lines 42-47).  
Regarding claim 8, Tsunoda further discloses that the plating layers include one or more nickel (Ni) plating layers and one or more tin (Sn) plating layers (Col 2, lines 42-47), and a nickel (Ni) plating layer of the one or more nickel (Ni) plating layers and a tin (Sn) plating layer of the one DB1/ 124987654.1or more tin (Sn) plating layers are sequentially disposed on each of the first and second external electrodes (Col 2, lines 42-47).  
Regarding claim 10, Tsunoda further discloses that each exposed portion of the first and second connecting portions has a rounded shape or an oval shape (Fig. 18, rounded corners of 10).  
Regarding claim 11, Tsunoda further discloses that each exposed portion of the first and second connecting portions has a square shape or a rectangular shape (Fig. 8-9, square corners).  
Regarding claim 12, Tsunoda further discloses that each of at least one of the first connecting portion or the second connecting portion includes two or more exposed portions penetrating through the ceramic layer (Fig. 8, multiple 112s).
Regarding claim 13, Tsunoda discloses a capacitor component (Fig. 8), comprising: a body (Fig. 8, 10) comprising: a layered portion (Fig. 9, 10) including alternately stacked first internal electrodes and second internal electrodes (Fig. 7e, 43) laminated with dielectric layers (Fig. 7e, 40) interposed therebetween in a first direction (Fig. 7e, up and down); first and second metal layers (Fig. 9, 111 on left and right sides) disposed on two opposing surfaces (Fig. 9, left and right ends of 10) of the layered portion, respectively, in a second direction (Fig. 9, left to right) perpendicular to the first direction and DB1/ 113116158.1electrically connected to the first and second internal electrodes (Fig. 7e), respectively; first and second exposed portions (Fig. 8, central 112 in 114) respectively disposed on central portions of outer surfaces of the first and second metal layers (Fig. 8-9, 112 in central region); and first and second ceramic layers (Fig. 9, 14 on left and right side) respectively disposed on remaining portions of the outer surfaces of the first and second metal layers (Fig. 8-9), the remaining portions surrounding the central portions, respectively (Fig. 8-9, 14 surrounds these portions but the claim does not require these portion to be hole free).  
Regarding claim 15, Tsunoda further discloses first and second external electrodes (Fig. 9, 116 on both sides) disposed on the first and second exposed portions to be connected to the first and second metal layers, respectively (Fig. 8-9).  
Regarding claim 16, Tsunoda further discloses that the first and second external electrodes are electrically DB1/ 124987654.1connected to the first and second metal layers through the first and second exposed portions, respectively (Fig. 8-9).  
Regarding claim 17, Tsunoda further discloses that the first and second external electrodes extend onto at least a portion of two opposing surfaces of the body, respectively (Fig. 8, top and bottom), in the first direction, and further extend onto at least a portion of two opposing surfaces (Fig. 8, left and right sides) of the body, respectively, in a third direction (Fig. 8, 9 arrow) perpendicular to the first and second directions.  
Regarding claim 18, Tsunoda further discloses that the first and second external electrodes include nickel (Ni) (Col 2, lines 42-47).  
Regarding claim 19, Tsunoda further discloses plating layers disposed on the first external electrode and the second external electrode, respectively (Col 2, lines 42-47).  
Regarding claim 20, Tsunoda further discloses that the plating layers include at least one of a nickel (Ni) plating layer or a tin (Sn) plating layer (Col 2, lines 42-47).  
Regarding claim 21, Tsunoda further discloses that the plating layers include one or more nickel (Ni) plating layers and one or more tin (Sn) plating layers (Col 2, lines 42-47), and a nickel (Ni) plating layer of the one or more nickel DB1/ 124987654.1(Ni) plating layers and a tin (Sn) plating layer of the one or more tin (Sn) plating layers are sequentially disposed on each of the first and second external electrodes (Col 2, lines 42-47).  
Regarding claim 23, Tsunoda further discloses that each of the first and second exposed portions has a rounded shape or an oval shape (Fig. 18, rounded corners of 10).  
Regarding claim 24, Tsunoda further discloses that each of the first and second exposed portions has a square shape or a rectangular shape (Fig. 8-9, square corners).  
Regarding claim 24, Tsunoda further discloses that two or more exposed portions are disposed to penetrate through each of at least one of the first ceramic layer or the second ceramic layer (Fig. 8, multiple 112s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al (US 5339068) in view of HAMAMORI et al (US 2018/0082787).
Regarding claim 9, Tsunoda fails to teach the claim limitations. 
HAMAMORI teaches that the plating layers include a plurality of nickel (Ni) plating layers and a plurality of tin (Sn) plating layers ([0053]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HAMAMORI to the invention of Tsunoda, in order to improve solderability and make it easier to mount the capacitor (HAMAMORI [0056]).
Regarding claim 22, Tsunoda fails to teach the claim limitations. 
HAMAMORI teaches that the plating layers include a plurality of nickel (Ni) plating layers and a plurality of tin (Sn) plating layers ([0053]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HAMAMORI to the invention of Tsunoda, in order to improve solderability and make it easier to mount the capacitor (HAMAMORI [0056]).
Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the ceramic layer does not overlap the metal layer in a third direction perpendicular to the first and second directions” in combination with the other claim limitations. 
Regarding claim 14, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the first and second ceramic layers do not overlap the first and second metal layers, respectively, in a third direction perpendicular to the first and second directions” in combination with the other claim limitations. 

Additional Relevant Prior Art:
HARADA (US 2019/0355518) teaches relevant art in [0111]. 
HATANAKA et al  (US 2017/0330689) teaches relevant art in [0037].  
LEE et al (US 2016/0351332) teaches relevant art in Fig. 1.
TERASHITA et al (US 2018/0174753) teaches relevant art in Fig. 1.
Tahara et al (US 2017/0154731) teaches relevant art in Fig. 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848